Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00620-CR

                                          Roy Lee WELCH,
                                              Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015CR9580
                               Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           On October 14, 2015, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contains a written waiver signed by the appellant

pursuant to which he entered a plea of nolo contendere. The trial court’s judgment also reflects

that the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant. Therefore, the trial court’s certification accurately reflects that this

criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                     04-15-00620-CR


       In our October 14, 2015 order, we warned the appellant that “[this] appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made part

of the record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be

dismissed pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification

to be filed by November 13, 2015 that showed the appellant has the right of appeal. See id. R.

25.2(d), 37.1; see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v.

State, 110 S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response was filed.

Accordingly, we dismiss this appeal.

                                                  PER CURIAM

Do not publish




                                                -2-